Status of Claims 
This action is in reply to the Application filed on 07/22/2019.
Claims 1-9 are currently pending and have been examined.

Priority
The current Application claims priority from Foreign Application JP2018-171597, filed 09/13/2018. Therefore, the instant claims receive the effective filing date of 09/13/2018.

Information Disclosure Statement
Information Disclosure Statements received 07/18/2019, 09/26/2019, and 12/07/2020 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

-“an in-progress order operation determination unit that determines” in claim 1.
-“the identifier determination unit determines” in claim 1.
-“the in-progress order operation determination unit determines” in claim 1.
-“an identifier determination unit that determines” in claim 2.
-“an in-progress order operation determination unit that determines” in claim 2.
-“an in-progress order operation determination unit that determines” in claim 2.
-“the in-progress order operation determination unit determines” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 2 recites “another terminal.” It is unclear to one of ordinary skill in the art if “another terminal” is the same as “the other terminal.” For the purpose of this examination, Examiner interprets “another terminal” as being the same as “the other terminal.”
Additionally, claims 1 and 2 contain the limitations “an identifier determination unit that determines,” “an in-progress order operation determination unit that determines,” “the identifier determination unit determines,” and “the in-progress order operation determination unit determines.” Said limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Nowhere in Applicant’s specification is an identifier determination unit and an in-progress order operation determination unit further defined with structural elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of this examination, Examiner interprets an identifier determination unit and an in-progress order operation determination unit as software implemented by hardware.
Claims 3-9 inherit the deficiencies noted in claims 1 and 2 and are therefore rejected on the same basis.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6 and 8 are rejected under 35 U.S.C. 103 as being obvious over Jeon et al. (US 2018/0232066 A1), hereinafter Jeon, in view of Terase et al. (US 7,257,547 B1), hereinafter Terase.
applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 1, Jeon discloses an order system (i.e. abstract) comprising: 
-a plurality of terminals capable of transmitting order data (Jeon, see at least: “smart device 120 may be a device provided to a customer who visits a shop or a restaurant [i.e. a plurality of terminals]. In the smart device 120, a menu application for providing information about a menu of the restaurant is installed” [0048] and “based on the recognized table number, the menu application generates an order message or a staff call message in response to a request from a customer” [0056] and “when an order message is generated, the order message stored in the server 110 is shared [i.e. capable of transmitting order data] with the PC in the kitchen 150 and the PC at the counter 160, whereby it may be announced that a customer has placed an order” [0057] Examiner notes more than one customer is expected to visit a shop or restaurant during the same periods of time so there would be a plurality of devices);
a plurality of terminal stands each being provided with an identifier, connecting, upon having one terminal of the plurality of terminals set on the terminal stand, to the one terminal, and causing the one terminal to store the identifier (Jeon, see at least: “the visible light receiver 130 is attached to the smart device 120, visible light signals transmitted from the visible light lamps 141 and 142 may be received. For example, the visible light receiver 130 may be connected to the smart device 120 via micro-USB [i.e. connecting, upon having one terminal of the plurality of terminals set on the terminal stand, to the one terminal]” [0048] and “the visible light lamps 141 and 142 may be lamps installed in the restaurant. For example, the visible light lamps may include visible light lamps installed above tables [i.e. a plurality of terminal stands] in the restaurant” [0050] and “using a menu application installed in the smart device 120, the VLC ID data is retrieved from a map of visible light lamps in the restaurant, and the table matching the lamp corresponding to the VLC ID [i.e. a plurality of terminal stands each being provided with an identifier] may be recognized” [0052] and “based on the recognized table number, the menu application generates an order message or a staff call message in response to a request from a customer, and may store the generated message [i.e. causing the one terminal to store the identifier] in the server 110” [0056]); and
-a control apparatus that receives the identifier transmitted from each of the terminals and receives the order data transmitted from each of the terminals in association with the identifier (Jeon, see at least: “server 110 [i.e. a control apparatus] may store information about a shop or a restaurant in a database by interacting with the smart device 120, the PC in the kitchen 150, and the PC at the counter 160 based on a wired or wireless network, the Internet, or the like. For example, information about an order pertaining to a unique table number, which is assigned to each table [i.e. receives the identifier transmitted from each of the terminals and receives the 110 [i.e. from each of the terminals]” [0056]),
-the terminal stands and the terminals set on the terminal stands being able to be in any combination (Jeon, see at least: “smart device 120 may be a device provided to a customer who visits a shop or a restaurant…the visible light receiver 130 may be connected to the smart device 120 via micro-USB [i.e. the terminal stands and the terminals set on the terminal stands being able to be in any combination]” [0048]),
-the order system further comprising: 
-an identifier determination unit that determines, when the one terminal is set on one of the terminal stands, whether or not the identifier stored by the one terminal is redundantly stored by another terminal - The identifier determination unit is being interpreted under 35 U.S.C. 112(f) as software implemented by hardware (Jeon, see at least: “when a table at which a customer is sitting is recognized [i.e. when the one terminal is set on one of the terminal stands], whether information about a previously recognized table is present in the menu application installed in the smart device may be determined” [0080] and “if information about a previous table is present, whether a customer moves to a new table may be determined depending on whether the previous table is the same as the recognized table. If information about a previous table is not present, whether the recognized table is shared may be determined depending on whether another customer is already registered for the table [i.e. an identifier determination unit that determines whether or not the identifier stored by the one terminal is redundantly stored by another terminal]” [0081] and “the server [i.e. an identifier determination unit] may  and
-an in-progress order operation determination unit that determines, when the identifier determination unit determines that the identifier is redundantly stored, whether or not an order operation using the other terminal is in progress - The in-progress order operation determination unit and identifier determination unit are being interpreted under 35 U.S.C. 112(f) as software implemented by hardware (Jeon, see at least: “when another customer is already registered for the currently recognized table [i.e. when the identifier determination unit determines that the identifier is redundantly stored], an interface for asking the customer whether to share the currently recognized table may be displayed via the menu application” [0084] and “Table 1 is already matched with customer information of the companion of the customer [i.e. determines whether or not an order operation using the other terminal is in progress]. In this case, whether to share Table 1 may be checked using the smart device carried by the customer” [0085] and “the server [i.e. an in-progress order operation determination unit that determines] may communicate with the smart device, a kitchen PC installed in the kitchen of the restaurant, a counter PC installed at the counter of the restaurant, and a system management server for managing the electronic menu system” [0067]), wherein
-29when the in-progress order operation determination unit determines that the order operation is not in progress, a message indicating an option of whether the one terminal is permitted to be used with the identifier - The in-progress order operation determination unit is being interpreted under 35 U.S.C. 112(f) as software implemented by hardware (Jeon, see at least: “when a customer receives a smart device from an employee and sits at Table 1 in the state 
Jeon does not explicitly disclose a message indicating that the other terminal is to be set on any of the terminal stands is displayed on the other terminal and use of the other terminal is disabled.
Terase, however, teaches order terminals for enabling customers to order desired items (i.e. abstract), including the known technique of a message indicating that another terminal is to be set on any of terminal stands is displayed on the other terminal and use of the other terminal is disabled (Terase, see at least: “If the table or counter top terminal 10 or 30 is off from the table or counter top terminal receptacle 12 or 32 for a certain time period, such a state will be alerted by sound, light, a display screen [i.e. message indicating that another terminal is to be set on any of terminal stands] or vibrations” Col. 15 Ln. 53-56 and “After clearing the table, the employee checks the battery, and replaces another charged table top terminal 10 if a battery exchange mark is visible (step S16).  Then, he or she places the table top terminal 10 on the table terminal 
It would have been recognized that applying the known technique of a message indicating that another terminal is to be set on any of terminal stands is displayed on the other terminal and use of the other terminal is disabled, as taught by Terase, to the teachings of Jeon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a message indicating that another terminal is to be set on any of terminal stands is displayed on the other terminal and use of the other terminal is disabled, as taught by Terase, into the system of Jeon would have been recognized by those of ordinary skill in the art as resulting in an improved system that would improve management of service procedures and quality of service offered to customers (Terase, Col. 1 Ln. 20-24).

Regarding claim 6, Jeon in view of Terase teach the order system according to claim 1. Jeon further discloses:
wherein the one terminal is permitted to be used with an identifier newly stored by the one terminal and while taking over order data associated with the identifier (Jeon, see at least: “after a customer sits at Table 1 and thus the electronic menu system recognizes the table at which the customer is sitting as Table 1, when the customer moves to Table 2, Table 1 corresponds to a previous table and Table 2 corresponds to the currently recognized table [i.e. an identifier newly stored by the one terminal]. In this case, because the previous table differs from the currently recognized table, whether the customer moved to another table may be checked [i.e. the one terminal is permitted to be used with an identifier newly stored by the one terminal and while taking over order data associated with the identifier]” [0083]).
Examiner Note: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Regarding claim 8, Jeon in view of Terase teach the order system according to claim 1. Jeon further discloses:
-wherein the plurality of terminal stands are distributed among tables for customers, and the terminals transmit the order data based on an operation by the customers (Jeon, see at least: “the visible light lamps 141 and 142 may be lamps installed in the restaurant. For example, the visible light lamps may include visible light lamps installed above tables [i.e. the plurality of terminal stands are distributed among tables for customers] in the restaurant” [0050] and “based 
Examiner Note: A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claims 2, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Martin et al. (US 2013/0144660 A1), hereinafter Martin.
Regarding claim 2, Jeon discloses an order system (i.e. abstract) comprising:
-a plurality of terminals capable of transmitting order data (Jeon, see at least: “smart device 120 may be a device provided to a customer who visits a shop or a restaurant [i.e. a plurality of terminals]. In the smart device 120, a menu application for providing information about a menu of the restaurant is installed” [0048] and “based on the recognized table number, the menu application generates an order message or a staff call message in response to a request from a customer” [0056] and “when an order message is generated, the order message stored in the server 110 is shared [i.e. capable of transmitting order data] with the PC in the kitchen 150 and the PC at the counter 160, whereby it may be announced that a customer has placed an order” [0057] Examiner notes more than one customer is expected to visit a shop or restaurant during the same periods of time so there would be a plurality of devices); 
a plurality of terminal stands, each of the plurality of terminal stands being provided with an identifier and connecting, upon having one terminal of the plurality of terminals set, to the one terminal and causing the one terminal to store the identifier (Jeon, see at least: “the visible light receiver 130 is attached to the smart device 120, visible light signals transmitted from the visible light lamps 141 and 142 may be received. For example, the visible light receiver 130 may be connected to the smart device 120 via micro-USB [i.e. connecting, upon having one terminal of the plurality of terminals set on the terminal stand, to the one terminal]” [0048] and “the visible light lamps 141 and 142 may be lamps installed in the restaurant. For example, the visible light lamps may include visible light lamps installed above tables [i.e. a plurality of terminal stands] in the restaurant” [0050] and “using a menu application installed in the smart device 120, the VLC ID data is retrieved from a map of visible light lamps in the restaurant, and the table matching the lamp corresponding to the VLC ID [i.e. a plurality of terminal stands each being provided with an identifier] may be recognized” [0052] and “based on the recognized table number, the menu application generates an order message or a staff call message in response to a request from a customer, and may store the generated message [i.e. causing the one terminal to store the identifier] in the server 110” [0056]); and 
-a control apparatus that receives the identifier transmitted from each of the terminals and receives the order data transmitted from each of the terminals in association with the identifier (Jeon, see at least: “server 110 [i.e. a control apparatus] may store information about a shop or a restaurant in a database by interacting with the smart device 120, the PC in the kitchen 150, and the PC at the counter 160 based on a wired or wireless network, the Internet, or the like. For example, information about an order pertaining to a unique table number, which is assigned to each table [i.e. receives the identifier transmitted from each of the terminals and receives the 110 [i.e. from each of the terminals]” [0056]), 
-the terminal stands and the terminals set on the terminal stands being able to be in any combination (Jeon, see at least: “smart device 120 may be a device provided to a customer who visits a shop or a restaurant…the visible light receiver 130 may be connected to the smart device 120 via micro-USB [i.e. the terminal stands and the terminals set on the terminal stands being able to be in any combination]” [0048]), 
-the order system further comprising: 
-an identifier determination unit that determines, when the one terminal is set on one of the terminal stands, whether or not the identifier stored by the one terminal is redundantly stored by another terminal - The identifier determination unit is being interpreted under 35 U.S.C. 112(f) as software implemented by hardware (Jeon, see at least: “when a table at which a customer is sitting is recognized [i.e. when the one terminal is set on one of the terminal stands], whether information about a previously recognized table is present in the menu application installed in the smart device may be determined” [0080] and “if information about a previous table is present, whether a customer moves to a new table may be determined depending on whether the previous table is the same as the recognized table. If information about a previous table is not present, whether the recognized table is shared may be determined depending on whether another customer is already registered for the table [i.e. an identifier determination unit that determines whether or not the identifier stored by the one terminal is redundantly stored by another terminal]” [0081] and “the server [i.e. an identifier determination unit] may 
-30an in-progress order operation determination unit that determines, when the identifier determination unit determines that the identifier is redundantly stored, whether or not an order operation using the other terminal is in progress - The in-progress order operation determination unit and identifier determination unit are being interpreted under 35 U.S.C. 112(f) as software implemented by hardware (Jeon, see at least: “when another customer is already registered for the currently recognized table [i.e. when the identifier determination unit determines that the identifier is redundantly stored], an interface for asking the customer whether to share the currently recognized table may be displayed via the menu application” [0084] and “Table 1 is already matched with customer information of the companion of the customer [i.e. determines whether or not an order operation using the other terminal is in progress]. In this case, whether to share Table 1 may be checked using the smart device carried by the customer” [0085] and “the server [i.e. an in-progress order operation determination unit that determines] may communicate with the smart device, a kitchen PC installed in the kitchen of the restaurant, a counter PC installed at the counter of the restaurant, and a system management server for managing the electronic menu system” [0067]), wherein 
-when the in-progress order operation determination unit determines that the order operation is in progress, a message indicating that the terminal is to be set on one of the terminal stands different from the one terminal stand is displayed - The in-progress order operation determination unit is being interpreted under 35 U.S.C. 112(f) as software implemented by hardware (Jeon, see at least: “if information about a previous table is present [i.e. when the in-
Jeon does not explicitly disclose a message indicating that the other terminal is to be set on one of the terminal stands different from the one terminal stand is displayed on the other terminal, and when a predetermined period of time elapses with no operation on the other terminal, the order operation using the other terminal is forcibly terminated.
Martin, however, teaches identifying one or more tables for a customer (i.e. abstract), including the known technique of a message indicating that the other terminal is to be set on one of the terminal stands different from the one terminal stand is displayed on the other terminal, and when a predetermined period of time elapses with no operation on the other terminal, the order operation using the other terminal is forcibly terminated (Martin, see at least: “resource selection logic 512 may sequentially select a user and notify user device 102 associated with the selected user, that a new table has become available [i.e. a message indicating that the other terminal is to be set on one of the terminal stands different from the one terminal stand is displayed on the other terminal].  If resource selection logic 512 in electronic maitre d' device 108 does not receive a reply within a given time (e.g., 2 minutes) [i.e. when a predetermined period of time elapses with no operation on the other terminal] or receive a negative reply from user device 108, resource selection logic 512 may select the next user in the ranked list [i.e. the 
It would have been recognized that applying the known technique of a message indicating that the other terminal is to be set on one of the terminal stands different from the one terminal stand is displayed on the other terminal, and when a predetermined period of time elapses with no operation on the other terminal, the order operation using the other terminal is forcibly terminated, as taught by Martin, to the teachings of Jeon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding the modification of a message indicating that the other terminal is to be set on one of the terminal stands different from the one terminal stand is displayed on the other terminal, and when a predetermined period of time elapses with no operation on the other terminal, the order operation using the other terminal is forcibly terminated, as taught by Martin, into the system of Jeon would have been recognized by those of ordinary skill in the art as resulting in an improved system that would optimize the allocation of tables (Martin, [0057]).

Regarding claim 5, Jeon in view of Martin teach the order system according to claim 2. 
Martin further teaches wherein a message indicating that an operation is temporarily 31disabled is displayed on the one terminal until the predetermined period of time elapses with no operation on the other terminal, and when the identifier stored by the one terminal ceases to be stored by the other terminal, the one terminal is permitted to be used with the identifier (Martin, 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Jeon, wherein a message indicating that an operation is temporarily 31disabled is displayed on the one terminal until the predetermined period of time elapses with no operation on the other terminal, and when the identifier stored by the one terminal ceases to be stored by the other terminal, the one terminal is permitted to be used with the identifier, as taught by 

Regarding claim 7, Jeon in view of Martin teach the order system according to claim 2. Jeon further discloses:
-wherein the one terminal is permitted to be used with an identifier newly stored by the one terminal and while taking over order data associated with the identifier (Jeon, see at least: “after a customer sits at Table 1 and thus the electronic menu system recognizes the table at which the customer is sitting as Table 1, when the customer moves to Table 2, Table 1 corresponds to a previous table and Table 2 corresponds to the currently recognized table [i.e. an identifier newly stored by the one terminal]. In this case, because the previous table differs from the currently recognized table, whether the customer moved to another table may be checked [i.e. the one terminal is permitted to be used with an identifier newly stored by the one terminal and while taking over order data associated with the identifier]” [0083]).

Regarding claim 9, Jeon in view of Martin teach the order system according to claim 2. Jeon further discloses:
-wherein the plurality of terminal stands are distributed among tables for customers, and the terminals transmit the order data based on an operation by the customers (Jeon, see at least: 141 and 142 may be lamps installed in the restaurant. For example, the visible light lamps may include visible light lamps installed above tables [i.e. the plurality of terminal stands are distributed among tables for customers] in the restaurant” [0050] and “based on the recognized table number, the menu application generates an order message or a staff call message in response to a request from a customer [i.e. the terminals transmit the order data based on an operation by the customers]” [0056]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Martin, in further view of Terase.
Regarding claim 3, Jeon in view of Martin teach the order system according to claim 2. Jeon further discloses:
-wherein when the order operation using the other terminal is not in progress, a message is displayed on the other terminal (Jeon, see at least: “when a customer receives a smart device from an employee and sits at Table 1 in the state in which a companion of the customer is already sitting at Table 1, information about a previous table is not present [i.e. when the order operation using the other terminal is not in progress], but Table 1 is already matched with customer information of the companion of the customer. In this case, whether to share Table 1 may be checked using the smart device carried by the customer” [0085] and “when another customer is already registered for the currently recognized table, an interface for asking the customer whether to share the currently recognized table may be displayed via the menu application [i.e. a message is displayed on the other terminal]” [0084]).
Jeon in view of Martin does not explicitly teach, when the order operation using the other terminal is not in progress, a message indicating that the other terminal is to be set on one of the 
Terase, however, teaches order terminals for enabling customers to order desired items (i.e. abstract), including the known technique of, when the order operation using the other terminal is not in progress, a message indicating that the other terminal is to be set on one of the terminal stands is displayed on the other terminal, and an operation on the other terminal is disabled (Terase, see at least: “If the table or counter top terminal 10 or 30 is off from the table or counter top terminal receptacle 12 or 32 for a certain time period, such a state will be alerted by sound, light, a display screen [i.e. a message indicating that the other terminal is to be set on any of the terminal stands] or vibrations” Col. 15 Ln. 53-56 and “After clearing the table, the employee checks the battery, and replaces another charged table top terminal 10 if a battery exchange mark is visible (step S16).  Then, he or she places the table top terminal 10 on the table terminal receptacle 12, and checks whether or not the identification code of the table top terminal 10 is automatically input by directly operating the table top terminal 10 or using the PHS terminal 22.  Thereafter, the employee sets "Table is ready for new customers" [i.e. use of the other terminal is disabled] on the table top terminal 10 or PHS terminal 22 in order to notify this to the guide display 18 via the wireless route c6, wire route d1, wireless route c4 and wireless route c2” Col. 14 Ln. 5-16 Examiner notes that until the terminal is set on the receptacle it is not ready for new customers and therefore disabled). This known technique is applicable to the system of Jeon in view of Martin as they both share characteristics and capabilities, namely, they are directed to order terminals for enabling customers to order desired items.
It would have been recognized that applying the known technique of, when the order operation using the other terminal is not in progress, a message indicating that the other terminal 

Regarding claim 4, the combination of Jeon/Martin/Terase teach the order system according to claim 3. Jeon further discloses:
-wherein the one terminal is permitted to be used with the identifier (Jeon, see at least: “when a customer receives a smart device from an employee and sits at Table 1 in the state in which a companion of the customer is already sitting at Table 1, information about a previous table is not present [i.e. determines that the order operation is not in progress], but Table 1 is already matched with customer information of the companion of the customer. In this case, whether to share Table 1 may be checked using the smart device carried by the customer” [0085] and “when another customer is already registered for the currently recognized table, an interface for asking the customer whether to share the currently recognized table [i.e. the one terminal is permitted to be used with the identifier] may be displayed via the menu application” [0084]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Tejima et al. (US 2014/0365251 A1) teaches determining whether or not a table is vacant.
-Elgort et al. (US 8,436,715 A1) teaches managing electronic menus.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684